BKOCHIN, J.A.D.
(concurring).
Judge Baime’s opinion has convinced me that if the facts of this case were presented in the context of a claim by Home State’s insured or by its insured’s injured victim against the motor vehicle insurer, the expansive interpretation which New Jersey law gives to the statutory phrase, “resulting from ownership, maintenance or use” of a motor vehicle, would require us to hold that Home State is obligated to defend and to indemnify. Judge Wefing’s opinion has convinced me that if the same facts were presented in an action by Continental’s insured or by its insured’s injured victim against the general liability insurer, the logic of the sitúa*596tion would require us to hold that the general liability insurer is obligated to defend and to indemnify.
Because the policy language defining the scope of Home State’s coverage is the same as the policy language defining the motor vehicle exclusion from Continental’s coverage, this conclusion seems anomalous. However, because public policy considerations have led us to construe coverage provisions broadly, particularly in motor vehicle policies, and to construe exceptions from coverage narrowly, see Salem Group v. Oliver, 248 N.J.Super. 265, 271, 590 A.2d 1194 (App.Div.1991), aff'd, 128 N.J. 1, 607 A.2d 138 (1992), requiring both insurers to share the duty to indemnify their insured would be the just result.
However, the parties to this ease have not given us the option to hold both of them liable to provide coverage. They have both asked us to choose which one of them, whether the automobile liability insurer or the general liability insurer, is responsible to indemnify the insured. In view of that limitation, I join in the result reached by Judge Baime and vote to hold Home State Insurance Company liable to provide coverage.